             Case 1:21-cv-11526-WGY Document 1 Filed 09/16/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

------------------------------------------------------------x
                                                            :
CVS PHARMACY, INC., and SURESH                              :
YARLAGADDA,                                                 :
                                                            :
                           Plaintiffs,                      :   Civil Action No. 21-11526
                                                            :
                           v.                               :
                                                            :
CAPITAL RX, INC.,                                           :
                                                            :
                           Defendant.                       :
------------------------------------------------------------x

                                                COMPLAINT


        Plaintiffs CVS Pharmacy, Inc. (“CVS”), and Dr. Suresh Yarlagadda (“Dr. Yarlagadda”),

for their Complaint against Capital Rx, Inc. (“Capital Rx” or “Defendant”), allege as follows:

                                       NATURE OF THE ACTION

        1.       This is an action for declaratory relief and for damages based on Capital Rx’s

tortious interference with the relationship between CVS and Dr. Yarlagadda. Capital Rx has

threatened imminent litigation against CVS, claiming that CVS wrongfully hired Dr. Yarlagadda,

a former Capital Rx employee. Capital Rx claims that Dr. Yarlagadda cannot work for CVS

because of a noncompetition clause (the “Noncompete Agreement”) buried in a document Dr.

Yarlagadda signed upon entering into employment with Capital Rx.

        2.       Dr. Yarlagadda is a resident of Massachusetts, who was employed by Capital Rx

in Massachusetts. He signed the Noncompete Agreement in Massachusetts in or around May

2021, when he began working for Capital Rx.
             Case 1:21-cv-11526-WGY Document 1 Filed 09/16/21 Page 2 of 8




        3.      The Noncompete Agreement is unenforceable under the Massachusetts

Noncompetition Agreement Act, G.L. c. 149, § 24L. CVS has explained this to Capital Rx, but

Capital Rx has continued to threaten suit against CVS.

        4.      Until the Noncompete Agreement is ruled unenforceable, CVS will continue to

face this threat of litigation.

        5.      CVS and Dr. Yarlagadda have been damaged by Capital Rx’s threats, which

forced CVS to postpone Dr. Yarlagadda’s employment and expend resources on responding to

Capital Rx.

                                          THE PARTIES

        6.      CVS Pharmacy, Inc. is a corporation formed under the laws of Rhode Island. Its

principal place of business is at One CVS Drive, Woonsocket, Rhode Island, 02895.

        7.      Capital Rx, Inc. is a corporation formed under the laws of Delaware. Its principal

place of business is at 228 Park Avenue South, Suite 87234, New York, New York, 10003.

        8.      Dr. Yarlagadda is, and at all times relevant to this action has been, a resident of

Sharon, Massachusetts.

                                  JURISDICTION AND VENUE

        9.      This Court has personal jurisdiction over Capital Rx pursuant to G.L. c. 223A, §

3(a) because it transacted business in the Commonwealth of Massachusetts including by

employing Dr. Yarlagadda and other individuals in Massachusetts.

        10.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332 because there is diversity of citizenship between the parties to this action and the

matter in controversy exceeds $75,000.

        11.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to CVS’s claims occurred in this District.
                                                  2
          Case 1:21-cv-11526-WGY Document 1 Filed 09/16/21 Page 3 of 8




                                              FACTS

       12.     Dr. Yarlagadda was employed by Capital Rx, a start-up located in New York,

New York, from on or about May 3, 2021 to on or about July 28, 2021.

       13.     Dr. Yarlagadda is a resident of Sharon, Massachusetts. During the entirety of his

employment with Capital Rx, he worked from his Sharon home. Dr. Yarlagadda has never been

to Capital Rx’s New York office.

       14.     When he was hired by Capital Rx, Dr. Yarlagadda received an offer letter (the

“Offer Letter”). The Offer Letter was dated April 8, 2021 and set Dr. Yarlagadda’s start date as

May 3, 2021. The Offer Letter acknowledged that Dr. Yarlagadda would be working for Capital

Rx from his home in Massachusetts.

       15.     Nothing in the Offer Letter contemplated that Dr. Yarlagadda would ever work in

New York. Nor did the Offer Letter contain any noncompetition provisions.

       16.     On May 2, 2021, the day before Dr. Yarlagadda’s employment with Capital Rx

was scheduled to begin, Capital Rx sent Dr. Yarlagadda an Employee Non-Disclosure and

Invention Assignment Agreement (“NDIAA”). Dr. Yarlagadda signed the NDIAA on May 2,

2021, the day he received it. Buried within this 11-page document was a single paragraph titled

“Non-Solicitation; Non-Compete”. The portion of the paragraph constituting the Noncompete

Agreement reads in its entirety as follows:

       I further agree that during the term of my employment with the Company and for
       a period of six (6) months after the termination of my employment with the
       Company, I will not assist in, engage in or otherwise take a position or benefit
       from any business competitive with the Company, whether directly or indirectly,
       and whether as an owner, sole proprietor, founder, shareholder, member, partner,
       joint venture, officer, director, consultant, advisor, independent contractor, agent,
       employee, or otherwise, in the locations where the Company markets its services
       and products, and where I performed services and or communcaited [sic] with,
       directly, or indirefctly [sic] the Company’s clients, or suppliers. In addition, I
       may own, as a passive investor, publicly-traded securities of any business
       competitive with that of the Company so long as such securities do not, in the
                                                 3
              Case 1:21-cv-11526-WGY Document 1 Filed 09/16/21 Page 4 of 8




           aggregate, constitute more than three percent (3%) of any class of outstanding
           securities of such corporations. For the purposes of this Agreement, a “business
           competitive with that of the Company” shall mean one that provides technology
           or services related to pharmacy benefits or pharmacy data services, excluding an
           operating business delivering medical insurance or medical health plans.

           17.    The NDIAA purports to apply New York law to any disputes arising out of the

NDIAA.

           18.    Dr. Yarlagadda was unaware that the NDIAA contained any noncompetition

provisions.

           19.    On or around July 28, 2021, Dr. Yarlagadda resigned his employment with

Capital Rx. He received an employment offer from CVS. Dr. Yarlagadda was scheduled to

begin work with CVS on August 9, 2021.

           20.    Before Dr. Yarlagadda began work with CVS, Capital Rx sent a letter to CVS and

to Dr. Yarlagadda asserting that Dr. Yarlagadda was barred from working for CVS by the

Noncompete Agreement. Capital Rx stated that it “intended to hold [Dr. Yarlagadda] to the

obligations set forth above” and threatened to “take any and all actions necessary to protect its

rights.”

           21.    CVS delayed Dr. Yarlagadda’s start date while it investigated Capital Rx’s

assertions. During this time, CVS was deprived of Dr. Yarlagadda’s services, and Dr.

Yarlagadda was deprived of the salary he would have received had he started work on his initial

start date.

           22.    CVS informed Capital Rx on August 24, 2021 that the Noncompete Agreement

was invalid and unenforceable under the Massachusetts Noncompetition Agreement Act.

           23.    Capital Rx, however, has continued to threaten litigation against CVS and Dr.

Yarlagadda. In a letter dated September 8, 2021, Capital Rx stated that CVS’s employment of

Dr. Yarlagadda “gives rise to a claim for tortious interference” against CVS. Capital Rx
                                                   4
          Case 1:21-cv-11526-WGY Document 1 Filed 09/16/21 Page 5 of 8




“demand[ed] that CVS cease and desist” and “refrain from employing” Dr. Yarlagadda until

January 28, 2022. Capital Rx threatened that if CVS did not do so, “Capital Rx will take all

necessary steps to protect its rights.”

                                 FIRST CLAIM FOR RELIEF
                             Declaratory Judgment (Both Plaintiffs)

        24.     CVS and Dr. Yarlagadda re-allege and incorporate by reference paragraphs 1

through 23 of this Complaint.

        25.     An actual and justiciable controversy exists between CVS and Capital Rx, and

between Dr. Yarlagadda and Capital Rx, regarding the enforceability of Dr. Yarlagadda’s

Noncompete Agreement in a manner that would preclude him from working for CVS.

        26.     Capital Rx wrongly asserts that the Noncompete Agreement is enforceable and is

threatening to bring a lawsuit against CVS unless CVS refrains from employing Dr. Yarlagadda

until January 28, 2022.

        27.     The validity of the Noncompete Agreement is governed by the Massachusetts

Noncompetition Agreement Act pursuant to G.L. c. 149, § 24L(e).

        28.     The Noncompete Agreement is unenforceable under the Massachusetts

Noncompetition Agreement Act for several reasons.

        29.     For example, the Massachusetts Noncompetition Agreement Act requires that a

noncompete agreement be provided to an employee by the earlier of (a) the offer of employment

or (b) 10 days before the commencement of employment. G.L. c. 149, 24L(b)(i). The

Noncompete Agreement was given by Capital Rx to Dr. Yarlagadda nearly a month after his

offer of employment and only one day before his commencement of employment.

        30.     For another example, the Massachusetts Noncompetition Agreement Act requires

that a noncompete agreement be “supported by a garden leave clause or other mutually-agreed

                                                5
          Case 1:21-cv-11526-WGY Document 1 Filed 09/16/21 Page 6 of 8




upon consideration” providing for compensation during the time period the employee is

restricted from working for a competitor. G.L. c. 149, § 24L(b)(vii). The Noncompete

Agreement contains no such clause.

       31.     The Massachusetts Noncompetition Agreement Act forbids evasion of its

requirements through a contractual choice of law provision. The provision of the Noncompete

Agreement purporting to apply New York law is invalid and void.

       32.     The Noncompete Agreement is otherwise unenforceable and unreasonable.

       33.     Unless this Court finds that the Noncompete Agreement is invalid and

unenforceable, CVS will continue to suffer injury from the threat of litigation and the possibility

of being deprived of Dr. Yarlagadda’s services until January 28, 2022.

       34.     Unless this Court finds that the Noncompete Agreement is invalid and

unenforceable, Dr. Yarlagadda will continued to suffer injury from the threat of litigation and the

possibility of being deprived of his salary from CVS until January 28, 2022.

                             SECOND CLAIM FOR RELIEF
             Tortious Interference with Contractual Relations (Both Plaintiffs)

       35.     CVS and Dr. Yarlagadda re-allege and incorporate by reference paragraphs 1

through 34 of this Complaint.

       36.     A contractual relationship existed between CVS and Dr. Yarlagadda.

       37.     Capital Rx knew of this contractual relationship.

       38.     Capital Rx intentionally interfered with this contractual relationship through

improper means—specifically, by threatening litigation against CVS and Dr. Yarlagadda on the

basis of the Noncompete Agreement, which it knew to be unenforceable under Massachusetts

law.



                                                 6
              Case 1:21-cv-11526-WGY Document 1 Filed 09/16/21 Page 7 of 8




         39.     Because of Capital Rx’s actions, CVS suffered damages through the loss of Dr.

Yarlagadda’s services during the time that his employment with CVS was postponed.

         40.     Because of Capital Rx’s actions, Dr. Yarlagadda suffered damages through the

loss of his salary during the time that his employment with CVS was postponed.

                               THIRD CLAIM FOR RELIEF
          Unfair and Deceptive Trade Practices Under G.L. c. 93A, §§ 2(a), 11 (CVS)

         41.     CVS re-alleges and incorporate by reference paragraphs 1 through 40 of this

Complaint.

         42.     Capital Rx is an entity engaged in trade or commerce.

         43.     Capital Rx engaged in unfair and deceptive trade practices by seeking to interfere

with the contractual relationship between CVS and Dr. Yarlagadda, based on the Noncompete

Agreement, which it knew to be unenforceable under Massachusetts law.

         44.     Because of Capital Rx’s actions, CVS suffered damages through the loss of Dr.

Yarlagadda’s services during the time that his employment with CVS was postponed.



         WHEREFORE, CVS and Dr. Yarlagadda respectfully request judgment as follows:

         1.      Enter judgment in their favor on all claims for relief;

         2.      Declare that the Noncompete Agreement is invalid and unenforceable;

         3.      Award CVS and Dr. Yarlagadda actual damages in an amount to be determined at

trial;

         4.      Award CVS treble damages pursuant to G.L. c. 93A, § 11;

         5.      Award CVS and Dr. Yarlagadda attorneys’ fees, costs, and expenses in this

action; and

         6.      Grant such other and further relief as is just and proper.

                                                   7
             Case 1:21-cv-11526-WGY Document 1 Filed 09/16/21 Page 8 of 8




                                    DEMAND FOR JURY TRIAL

           Pursuant to Fed. R. Civ. P. 38, Plaintiffs hereby demand a jury trial on all claims so

triable.

  Dated: September 16, 2021                       FOLEY HOAG LLP


                                                  /s/ James S. Fullmer
                                                  James W. Bucking (BBO #558800)
                                                      jwb@foleyhoag.com
                                                  James S. Fullmer (BBO #696682)
                                                      jfullmer@foleyhoag.com
                                                  155 Seaport Boulevard
                                                  Boston, MA 02210
                                                  Tel: (617) 832-1000; Fax (617) 832-7000

                                                  Attorneys for Plaintiffs CVS Pharmacy, Inc. and
                                                  Suresh Yarlagadda




                                                    8
